DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 02/28/22 is acknowledged and has been entered.  Claims 15 and 22 have been amended.  Claims 1-14, 20-21, 23, 25-27 and 29 remain withdrawn as being directed to non-elected inventions.  Accordingly, claims 15-19, 22 and 24 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Oved et al (WO 2013/117746) (submitted in the IDS filed 02/06/19) in view of Lambotte et al (US 7,378,285) in view of Kato et al (JP-62-192662) (English translation provided) or Fakanya et al ( Biosensors, 2014, 4, pages 340-357) and further in view of Walczak et al (US 2016/0297865) or Eagle Biosciences (Human TRAIL/Apo2L ELISA Kit, Catalog Number: C5331-K01, April 2015).
Oved et al discloses a method of measuring TRAIL and CRP polypeptides in a sample from a subject and discloses that that the method can also include the measurement of IP10 (e.g. page 4).  Oved et al discloses that the measurement can be by immunoassay wherein antibodies that bind the polypeptides are utilized (e.g. page 9, para 00030 and pages 58-59).  Oved et al discloses that the antibodies to detect TRAIL and CRP can be monoclonal antibodies (e.g. page 70, para 000320; page 75, para’s 000334-000335).
Oved et al differs from the instant invention in failing to teach flowing the sample through a lateral flow immunoassay device which comprises a first labeled antibody against TRAIL and a second labeled antibody against CRP and determining the amount at a test band of the device.  Oved et al discloses that the sample can be blood, serum (fraction of blood) or plasma (fraction of blood) (e.g. page 47, para 000226).
Lambotte et al teaches a lateral flow immunoassay device for determining the amount of multiple analytes in a fluid sample, permitting more complete diagnosis or analysis of a sample (e.g. col 2, lines 39-62).  Lambotte et al discloses that the device comprises multiple labeled reagents which specifically bind the analytes (e.g. col 3, lines 3-22, col 4, lines 27-57).  Lambotte et al discloses that the device also comprises test zones (test band) comprising immobilized reagents capable of specifically binding a particular analyte (e.g. col 4, lines 4-26).  Lambotte et al discloses the reagents that specifically binds to the analytes can be antibodies (e.g. col 8, lines 7-67).  Lambotte et al discloses that the analytes to be measured by the device can be any substance for which there exists a naturally occurring analyte specific binding member or for which an analyte-specific binding member can be prepared (e.g. col 9, lines 1-36). Lambotte et al discloses that the label can be chemiluminescent agent, a fluorescent agent or a particle (e.g. col 4, lines 27-57).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a lateral flow immunoassay device such as taught by Lambotte et al with the antibodies for TRAIL and CRP and the measurement of TRAIL and CRP in the method of Oved et al because Oved et al is generic with respect to the immunoassays and Lambotte et al shows that the device allows for determining the amount of multiple analytes in a fluid sample, permitting more complete diagnosis or analysis of a sample (e.g. col 2, lines 39-62).  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a lateral flow immunoassay device such as taught by Lambotte et al with the antibodies for TRAIL and CRP and the measurement of TRAIL and CRP in the method of Oved et al.
It would have also been obvious to one of ordinary skill in the art to incorporate the antibodies for IP10 and the measurement of IP10 in the method of Oved et al because Oved et al is generic with respect to the immunoassays and Lambotte et al shows that the device allows for determining the amount of multiple analytes in a fluid sample, permitting more complete diagnosis or analysis of a sample (e.g. col 2, lines 39-62).  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a lateral flow immunoassay device such as taught by Lambotte et al with the antibodies for TRAIL and CRP and the measurement of TRAIL and CRP in the method of Oved et al.
Oved et al and Lambotte et al differ from the instant invention in failing to explicitly state both the labeled antibodies and the immobilized antibodies are monoclonal antibodies.
Kato et al (JP-62-192662) (English translation provided) teaches that it is known and conventional in the art to use monoclonal antibodies to detect CRP in a sample and teaches that both the immobilized antibody is a monoclonal antibody and the labeled antibody is a monoclonal antibody  (Objectives of the invention, para 0001, Translation).  Kato et al discloses that this provides for the highly sensitive detection of CRP in a low concentration range (e.g. para 0001, Translation).
Fakanya et al ( Biosensors, 2014, 4, pages 340-357)  teaches that it is known and conventional in the art to use monoclonal antibodies to detect CRP in a sample and teaches that both the immobilized antibody is a monoclonal antibody and the labeled antibody is a monoclonal antibody (e.g. pages 344, 347). 
It would have been obvious to one of ordinary skill in the art to incorporate monoclonal antibodies for both the immobilized and labeled antibodies in the modified method of Oved et al because Oved et al discloses that the antibodies to detect TRAIL and CRP can be monoclonal antibodies (e.g. page 70, para 000320; page 75, para’s 000334-000335) and Kato et al shows that it is known and conventional in the art and that this provides for a highly sensitive detection of CRP in a low concentration range.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating monoclonal antibodies for both the immobilized and labeled antibodies in the modified method of Oved et al.
It would have also been obvious to one of ordinary skill in the art to incorporate monoclonal antibodies for both the immobilized and labeled antibodies in the modified method of Oved et al because Oved et al discloses that the antibodies to detect TRAIL and CRP can be monoclonal antibodies (e.g. page 70, para 000320; page 75, para’s 000334-000335) and Fakanya et al shows that it is known and conventional in the art.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating monoclonal antibodies for both the immobilized and labeled antibodies in the modified method of Oved et al.
Oved et al., Lambotte et al., Kato et al and Fakianya et al differ from the instant invention in failing to explicitly teach monoclonal antibodies for the detection of TRAIL.
Walczak et al (US 2016/0297865) teaches that it is known and conventional in the art to use monoclonal antibodies to detect TRAIL in a sample and teaches that both the antibodies used in a sandwich assay can be monoclonal antibodies that that the two-sided monoclonal based assay is preferred (e.g. para 0030)
Eagle Biosciences teaches that it is known and conventional in the art to use monoclonal antibodies to detect Trail in a sample and teaches that both the immobilized antibody is a monoclonal antibody and the labeled antibody is a monoclonal antibody (e.g. page 2, Principle of the method). 
It would have been obvious to one of ordinary skill in the art to incorporate monoclonal antibodies for both the immobilized and labeled antibodies in the modified method of Oved et al because Oved et al discloses that the antibodies to detect TRAIL and CRP can be monoclonal antibodies (e.g. page 70, para 000320; page 75, para’s 000334-000335) and Walczak et al shows that it is known and conventional in the art.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating monoclonal antibodies for TRAIL for both the immobilized and labeled antibodies in the modified method of Oved et al.
It would have also been obvious to one of ordinary skill in the art to incorporate monoclonal antibodies for both the immobilized and labeled antibodies in the modified method of Oved et al because Oved et al discloses that the antibodies to detect TRAIL and CRP can be monoclonal antibodies (e.g. page 70, para 000320; page 75, para’s 000334-000335) and Eagle Biosciences shows that it is known and conventional in the art.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating monoclonal antibodies for TRAIL for both the immobilized and labeled antibodies in the modified method of Oved et al.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Oved et al and Lambotte et al in view of Kato et al (JP-62-192662) (English translation provided) or Fakanya et al ( Biosensors, 2014, 4, pages 340-357) and further in view of Walczak et al (US 2016/0297865) or Eagle Biosciences (Human TRAIL/Apo2L ELISA Kit, Catalog Number: C5331-K01, April 2015) as applied to claims 15-19 and 24  above, and further in view of Goldstein et al (US 2012/0083711).
See above for the teachings of Oved et al., Lambotte et al., Kato et al., Fakanya et al., Walczak et al and Eagle Biosciences.
  Oved et al., Lambotte et al., Kato et al., Fakanya et al., Walczak et al and Eagle Biosciences differ from the instant invention in failing to teach an additional lateral flow test strip comprising a labeled antibody against IP10.
Goldstein et al teaches that it is known and conventional in the art that reagents can be placed in the same lateral from strip or can be placed in multiple placed in multiple parallel strips in a single device (e.g. page 9, para. 0089).
It would have also been obvious to one of ordinary skill in the art to incorporate the antibodies for IP10 and the measurement of IP10 in a separate parallel test strip in the modified method and device of Oved et al because Goldstein et al shows that multiple test strips can be placed parallel in a single test device.  Further, the placement of labeled antibody against IP10 or the same or a different test strip would have been an obvious design choice, since Applicant has not disclosed this specific alignment of reagents solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the labeled IP10 on the same of different test strip as long as the measurement of IP10 is performed.

Response to Arguments
Applicant's arguments filed 02/28/22 have been fully considered but they are not persuasive.  
Applicant argues that the instant invention provided the unexpected advantage of the particular combination of monoclonal/monoclonal antibodies and directed the Examiner’s attention to the Eran Eden declaration filed 02/28/22.  The declaration provided a Table shows the monoclonal/monoclonal combinations produced signals that were correlative with the concentration of TRAIL, whereas the polyclonal/monoclonal combinations did not.
This argument and the declaration by Eran Eden has been fully considered but is insufficient because the use of the monoclonal/monoclonal antibodies in sandwich assays for TRAIL and also for CRP were known and available in the art and the combination of Oved et al clearly teaches that monoclonal antibodies can be used and the combination of Oved et al and Lambotte et al in view of Kato et al or Fakanya et and further in view of Walczak et al (US 2016/0297865) or Eagle Biosciences teach the same lateral flow immunoassay device comprising the same mobile monoclonal antibodies and the same immobilized monoclonal antibodies at a test band as instantly claimed and therefore it is deemed that the monoclonal/monoclonal combination in the modified method of Oved would produce signals that were correlative with the concentration of TRAIL and the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. App. & Inter. 1985).  Thus, it would naturally flow that the modified method of Oved et al would provide signals that were correlative with the concentration of TRAIL, even if polyclonal/monoclonal combinations did not.  Further, as evidenced by Kato et al the combination of monoclonal/monoclonal provides for the detection of low concentrations of an analyte in a sample.  Thus, for the reasons stated above the combination of Oved et al and  Lambotte et al in view of Kato et al or Fakanya et and further in view of Walczak et al (US 2016/0297865) or Eagle Biosciences read on the claims.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Pultar et al (Biosensors and Bioelectronics 24, 2009, pages 1456-1461) teaches that the use of monoclonal antibodies provides the advantage to detect CRP at lower concentrations (e.g. page 1460, 2nd col).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641